


EXHIBIT 10.4

 

IRONWOOD PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED 2010 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the Amended and Restated 2010
Employee Stock Purchase Plan (the “Plan”) of Ironwood Pharmaceuticals, Inc. (the
“Company”).

 

1.             Purpose.  The purpose of the Plan is to provide Employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company.  It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code.  The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

2.             Definitions.

 

(a)           “Board” shall mean the Board of Directors of the Company, or a
committee of the Board of Directors named by the Board to administer the Plan.

 

(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)           “Common Stock” shall mean the Class A Common Stock, $0.001 par
value per share, of the Company.

 

(d)           “Company” shall mean Ironwood Pharmaceuticals, Inc., a Delaware
corporation.

 

(e)           “Compensation” shall mean total cash compensation received by the
Employee from the Company or a Designated Subsidiary that is taxable income for
federal income tax purposes, including, payments for overtime, shift premium,
incentive compensation, incentive payments, bonuses, commissions and other
compensation received from the Company or a Designated Subsidiary, but excluding
relocation, expense reimbursements, tuition or other reimbursements and income
realized as a result of participation in any stock option, stock purchase or
similar plan of the Company or a Designated Subsidiary.

 

(f)            “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.

 

(g)           “Contributions” shall mean all amounts credited to the account of
a participant pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

(h)           “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.

 

(i)            “Employee” shall mean any person who is employed by the Company
or one of its Designated Subsidiaries for tax purposes and who is customarily
employed for at least 20 hours per week and more than five months in a calendar
year by the Company or one of its Designated Subsidiaries.

 

(j)            “Exercise Date” shall mean the last business day of each Offering
Period of the Plan.

 

(k)           “Exercise Price” shall mean with respect to an Offering Period, an
amount equal to 85% of the fair market value (as defined in paragraph 7(b)) of a
share of Common Stock on the Offering Date or on the Exercise Date, whichever is
lower.

 

(l)            “Offering Date” shall mean the first business day of each
Offering Period of the Plan.

 

(m)          “Offering Period” shall mean a period of six months as set forth in
paragraph 4 of the Plan.

 

(n)           “Plan” shall mean this Ironwood Pharmaceuticals, Inc. 2010
Employee Stock Purchase Plan.

 

(o)           “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.

 

3.             Eligibility.

 

(a)           Any person who is employed as an Employee as of the Offering Date
of a given Offering Period shall be eligible to participate in such Offering
Period under the Plan and further, subject to the requirements of paragraph
5(a) and the limitations imposed by Section 423(b) of the Code.  All Employees
granted options under the Plan with respect to any Offering Period will have the
same rights and privileges.

 

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any Subsidiary of the Company, (ii) which permits his or her
rights to purchase stock under all employee stock purchase plans (described in
Section 423 of the Code) of the Company and its Subsidiaries to accrue at a rate
which exceeds $25,000 of fair market value of such stock as defined in paragraph
7(b) (determined at the time such option is granted) for each

 

2

--------------------------------------------------------------------------------


 

calendar year in which such option is outstanding at any time, or (iii) to
purchase more than 2,500 shares (subject to any adjustment pursuant to paragraph
18) of Common Stock in any one Offering Period.  Any option granted under the
Plan shall be deemed to be modified to the extent necessary to satisfy this
paragraph 3(b).

 

4.             Offering Periods.  The Plan shall be implemented by a series of
Offering Periods, with a new Offering Period commencing on January 1 and July 1
of each year or the first business day thereafter (or at such other time or
times as may be determined by the Board).  The initial Offering Period shall
commence July 1, 2010, or on such later date as determined by the Board.

 

5.             Participation.

 

(a)           An eligible Employee may become a participant in the Plan by
completing an Enrollment Form provided by the Company and filing it with the
Company or its designee prior to the applicable Offering Date, unless a later
time for filing the Enrollment Form is set by the Board for all eligible
Employees with respect to a given Offering Period.  The Enrollment Form and its
submission may be electronic as directed by the Company.  The Enrollment
Form shall set forth the percentage of the participant’s Compensation (which
shall be not less than 1% and not more than 15%) to be paid as Contributions
pursuant to the Plan.

 

(b)           Payroll deductions shall commence with the first payroll following
the Offering Date, unless a later time is set by the Board with respect to a
given Offering Period, and shall end on the last payroll paid on or prior to the
Exercise Date of the Offering Period to which the Enrollment Form is applicable,
unless sooner terminated as provided in paragraph 10.

 

6.             Method of Payment of Contributions.

 

(a)           Each participant shall elect to have payroll deductions made on
each payroll during the Offering Period in an amount not less than 1% and not
more than 15% of such participant’s Compensation on each such payroll; provided
that the aggregate of such payroll deductions during the Offering Period shall
not exceed 15% of the participant’s aggregate Compensation during said Offering
Period (or such other percentage as the Board may establish from time to time
before an Offering Date).  All payroll deductions made by a participant shall be
credited to his or her account under the Plan.  A participant may not make any
additional payments into such account.

 

(b)           A participant may discontinue his or her participation in the Plan
as provided in paragraph 10, or, on one occasion only during the Offering
Period, may decrease, but may not increase, the rate of his or her Contributions
during the Offering Period by completing and filing with the Company a new
Enrollment Form authorizing a change in the deduction rate.  The change in rate
shall be effective as of the beginning of the next payroll period following the
date of filing of the new Enrollment Form, if the Enrollment Form is completed
at least ten business days prior to such date, and, if not, as of the beginning
of the next succeeding payroll period.

 

3

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and paragraph 3(b), a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year equals $21,250. 
Payroll deductions shall recommence at the rate provided in such participant’s
Enrollment Form at the beginning of the first Offering Period which is scheduled
to end in the following calendar year, unless terminated by the participant as
provided in paragraph 10.

 

7.             Grant of Option.

 

(a)           On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date of such Offering Period a number of shares of the
Common Stock determined by dividing such Employee’s Contributions accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the applicable Exercise Price; provided however, that such
purchase shall be subject to the limitations set forth in paragraphs 3(b) and
12.  The fair market value of a share of the Common Stock shall be determined as
provided in paragraph 7(b).

 

(b)           The fair market value of the Common Stock on a given date shall be
determined by the Board based on (i) if the Common Stock is listed on a national
securities exchange or traded in the over-the-counter market and sales prices
are regularly reported for the Common Stock, the closing or last sale price of
the Common Stock for such date (or, in the event that the Common Stock is not
traded on such date, on the immediately preceding trading date), on the
composite tape or other comparable reporting system or (ii) if the Common Stock
is not listed on a national securities exchange and such price is not regularly
reported, the mean between the bid and asked prices per share of the Common
Stock at the close of trading in the over-the-counter market.

 

8.             Exercise of Option.  Unless a participant withdraws from the Plan
as provided in paragraph 10, his or her option for the purchase of shares will
be exercised automatically on the Exercise Date of the Offering Period, and the
maximum number of full shares subject to the option will be purchased for him or
her at the applicable Exercise Price with the accumulated Contributions in his
or her account.  If a fractional number of shares results, then such number
shall be rounded down to the next whole number and any unapplied cash shall be
carried forward to the next Exercise Date, unless the participant requests a
cash payment.  The shares purchased upon exercise of an option hereunder shall
be deemed to be transferred to the participant on the Exercise Date.  During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.

 

9.             Delivery.  Upon the written request of a participant,
certificates representing the shares purchased upon exercise of an option will
be issued as promptly as practicable after the Exercise Date of each Offering
Period to participants who wish to hold their shares in certificate form.  Any
payroll deductions accumulated in a participant’s account which are not
sufficient to purchase a full Share shall be retained in the participant’s
account for the subsequent Offering Period, subject to earlier withdrawal by the
participant as provided in paragraph 10

 

4

--------------------------------------------------------------------------------


 

below.  Any other amounts left over in a participant’s account after an Exercise
Date shall be returned to the participant.

 

10.           Withdrawal; Termination of Employment.

 

(a)           A participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan at any time prior to
the Exercise Date of the Offering Period by giving written notice to the Company
or its designee.  All of the participant’s Contributions credited to his or her
account will be paid to him or her promptly after receipt of his or her notice
of withdrawal and his or her option for the current period will be automatically
terminated, and no further Contributions for the purchase of shares will be made
during the Offering Period.

 

(b)           Upon termination of the participant’s Continuous Status as an
Employee prior to the Exercise Date of the Offering Period for any reason,
including retirement or death, the Contributions credited to his or her account
will be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under paragraph 14, and his or her option
will be automatically terminated.

 

(c)           In the event an Employee fails to remain in Continuous Status as
an Employee for at least 20 hours per week during the Offering Period in which
the Employee is a participant, he or she will be deemed to have elected to
withdraw from the Plan and the Contributions credited to his or her account will
be returned to him or her and his or her option terminated.

 

(d)           A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding offering
or in any similar plan which may hereafter be adopted by the Company.

 

11.           Interest.  No interest shall accrue on the Contributions of a
participant in the Plan.

 

12.           Stock.

 

(a)           The maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 400,000 shares, plus an annual
increase on the first day of each of the Company’s fiscal years beginning in
2011, equal to the lesser of (i) 1,000,000 shares, (ii) 1 % of the shares of
Common Stock outstanding on the last day of the immediately preceding fiscal
year, or (iii) such lesser number of shares as is determined by the Board,
subject to adjustment upon changes in capitalization of the Company as provided
in paragraph 18.  The increase in the number of shares of Common Stock available
for sale under this Plan set forth in this paragraph 12(a) shall be subject to
the approval of the Board and shall be effective upon the first day of each
fiscal year; provided, however, that in the event the Board has not approved an
increase on or before the first day of the applicable fiscal year, the number of
shares of Common Stock available for sale under this Plan shall remain the same
until such time that the Board approves an increase pursuant to this
Subparagraph 12(a).

 

5

--------------------------------------------------------------------------------


 

If the total number of shares which would otherwise be subject to options
granted pursuant to paragraph 7(a) on the Offering Date of an Offering Period
exceeds the number of shares then available under the Plan (after deduction of
all shares for which options have been exercised), the Company shall make a pro
rata allocation of the shares remaining available for option grants in as
uniform a manner as shall be practicable and as it shall determine to be
equitable.  Any amounts remaining in an Employee’s account not applied to the
purchase of shares pursuant to this paragraph 12 shall be refunded on or
promptly after the Exercise Date.  In such event, the Company shall give written
notice of such reduction of the number of shares subject to the option to each
Employee affected thereby and shall similarly reduce the rate of Contributions,
if necessary.

 

(b)           The participant will have no interest or voting right in shares
covered by his or her option until such option has been exercised.

 

13.           Administration.  The Board shall supervise and administer the Plan
and shall have full power to adopt, amend and rescind any rules deemed desirable
and appropriate for the administration of the Plan and not inconsistent with the
Plan, to construe and interpret the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.

 

14.           Designation of Beneficiary.

 

(a)           A participant may designate a beneficiary who is to receive any
shares and cash, if any, from the participant’s account under the Plan in the
event of such participant’s death subsequent to the end of the Offering Period
but prior to delivery to him or her of such shares and cash.  In addition, a
participant may designate a beneficiary who is to receive any cash from the
participant’s account under the Plan in the event of such participant’s death
prior to the Exercise Date of the Offering Period.  If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.  Beneficiary designations shall
be made either in writing or by electronic delivery as directed by the Company.

 

(b)           Such designation of beneficiary may be changed by the participant
(and his or her spouse, if any) at any time by submission of the required
notice, which may be electronic.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

15.           Transferability.  Neither Contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in paragraph 14) by the participant.  Any such
attempt

 

6

--------------------------------------------------------------------------------


 

at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 10.

 

16.           Use of Funds.  All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions.

 

17.           Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees promptly following the Exercise Date, which statements will set forth
the amounts of Contributions, the per share purchase price, the number of shares
purchased and the remaining cash balance, if any.

 

18.           Adjustments Upon Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the number of shares of
Common Stock covered by unexercised options under the Plan and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but are not yet subject to options set forth in paragraph 12(a), the number of
shares of Common Stock set forth in paragraph 12(a)(i) (collectively, the
“Reserves”), the maximum number of shares of Common Stock that may be purchased
by a participant in an Offering Period set forth in paragraph 3(b), as well as
the price per share of Common Stock covered by each unexercised option under the
Plan, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock. Such adjustment shall be made by the Board, whose determination in that
respect shall be final, binding and conclusive.

 

In the event of the proposed dissolution or liquidation of the Company, an
Offering Period then in progress will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board. 
In the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger, consolidation or other capital reorganization of the
Company with or into another corporation, each option outstanding under the Plan
shall be assumed or an equivalent option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Board determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the “New Exercise Date”).  If the Board shortens
the Offering Period then in progress in lieu of assumption or substitution in
the event of a merger or sale of assets, the Board shall notify each participant
in writing, at least ten days prior to the New Exercise Date, that the Exercise
Date for his or her option has been changed to the New Exercise Date and that
his or her option will be exercised automatically on the New Exercise Date,
unless prior to such date he or she has withdrawn from the Offering Period as
provided in paragraph 10.  For purposes of this paragraph, an option granted
under the Plan shall be deemed to be assumed if, following the sale of assets,
merger or other reorganization, the option confers the right to purchase, for
each share of Common Stock subject to the option immediately prior to the sale
of assets, merger or other reorganization, the consideration (whether stock,
cash or other securities or property) received in the sale of assets, merger or
other reorganization by holders of Common Stock for each share of Common Stock
held on the effective date of such transaction (and if such holders were offered
a choice of

 

7

--------------------------------------------------------------------------------


 

consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in such transaction was not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in fair market value to
the per share consideration received by holders of Common Stock in the sale of
assets, merger or other reorganization.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

 

19.           Amendment or Termination.

 

(a)           The Board may at any time terminate or amend the Plan.  Except as
provided in paragraph 18, no such termination may affect options previously
granted, nor may an amendment make any change in any option theretofore granted
which adversely affects the rights of any participant provided that an Offering
Period may be terminated by the Board on an Exercise Date or by the Board’s
setting a new Exercise Date with respect to an Offering Period then in progress
if the Board determines that termination of the Offering Period is in the best
interests of the Company and the stockholders or if continuation of the Offering
Period would cause the Company to incur adverse accounting charges in the
generally-accepted accounting rules applicable to the Plan.  In addition, to the
extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any applicable law or regulation), the Company shall obtain
stockholder approval in such a manner and to such a degree as so required.

 

(b)           Without stockholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
determines in its sole discretion advisable that are consistent with the Plan.

 

20.           Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

8

--------------------------------------------------------------------------------


 

21.           Conditions Upon Issuance and Limitations on Dispositions of
Shares.

 

(a)           Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b)           As a condition to the exercise of an option, the Company may
require the person exercising such option to represent and warrant at the time
of any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

(c)           Shares of Common Stock purchased under the Plan shall be subject
to a six-month holding period from the Exercise Date upon which the shares were
purchased.  During this time, the shares may not be sold, transferred,
withdrawn, or moved; provided, however, that such prohibition will not apply
following the death of a participant.

 

22.           Information Regarding Disqualifying Dispositions.  By electing to
participate in the Plan, each participant agrees to provide any information
about any transfer of shares of Common Stock acquired under the Plan that occurs
within two years after the first business day of the Offering Period in which
such shares were acquired as may be requested by the Company or any Subsidiaries
in order to assist it in complying with the tax laws.

 

23.           Right to Terminate Employment.  Nothing in the Plan or in any
agreement entered into pursuant to the Plan shall confer upon any Employee the
right to continue in the employment of the Company or any Subsidiary, or affect
any right which the Company or any Subsidiary may have to terminate the
employment of such Employee.

 

24.           Rights as a Stockholder.  Neither the granting of an option nor a
deduction from payroll shall constitute an Employee the owner of shares covered
by an option.  No Employee shall have any right as a stockholder unless and
until an option has been exercised, and the shares underlying the option have
been registered in the Company’s share register.

 

25.           Term of Plan.  The Plan became effective upon its adoption by the
Board on December 17, 2009 and shall continue in effect for a term of twenty
years unless sooner terminated under paragraph 19.

 

26.           Applicable Law.  This Plan shall be governed in accordance with
the laws of the State of Delaware, applied without giving effect to any
conflict-of-law principles.

 

9

--------------------------------------------------------------------------------
